Case: 4:15-cr-00404-HEA Doc. #: 3446 Filed: 08/11/21 Page: 1 of 2 PageID #: 20093




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
          v.                                   )       No. S5-4:15CR00404 HEA
                                               )
MICHAEL GRADY, and                             )
OSCAR DILLON, III,                             )
                                               )
                        Defendants.            )



   GOVERNMENT'S MOTION FOR LEAVE TO FILE A SURREPLY TO REPLY TO
         RESPONSE TO MOTION FOR JUDGMENT OF ACQUITTAL,
             OR ALTERNATIVELY FOR A NEW TRIAL, AND
         REQEUST FOR EXTENSION OF TIME TO FILE SURREPLY

      COMES NOW the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Michael A. Reilly, Assistant United States

Attorney for said District, and in support of its Motion for Leave to File a Surreply to Reply to

Response to Motion for Judgment of Acquittal, or Alternatively for a New Trial, and for Extension

of Time to, states as follows:

      1. On Saturday May 22, 2021, Defendants filed their joint 38 page Motion for Judgment of

Acquittal, or Alternatively for a New Trial (Doc. 3320, “Defendants’ Motion”). On July 20, 2021,

the United States filed its Response (Doc. 3400). On August 10, 2021, Defendants filed their

Reply to the Government’s Response (Doc. 3440).

      2. Defendants raise additional arguments and assertions. The United States requests leave

to file a surreply.


                                                   1
Case: 4:15-cr-00404-HEA Doc. #: 3446 Filed: 08/11/21 Page: 2 of 2 PageID #: 20094




     3. The United States requests leave of Court to file its surreply up to and including

September 1, 2021. Undersigned counsel had a recent death in the immediate family, and the

funeral will not occur until August 16, 2021. Thereafter, Counsel will take a brief period of leave.

     WHEREFORE, the United States requests leave to file a surreply and up to and including

September 1, 2021 to respond to said surreply.


                                              Respectfully submitted,

                                              SAYLER A. FLEMING
                                              United States Attorney

                                              s/ Michael A. Reilly
                                              MICHAEL A. REILLY #43908MO
                                              Assistant United States Attorney
                                              111 South 10th Street, 20th Floor
                                              St. Louis, MO 63102
                                              (314) 539-2200



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served upon Counsel of record.

                                                     s/Michael A. Reilly
                                                     Michael A. Reilly, 43908MO
                                                     Assistant United States Attorney




                                                 2
